Harvey, C. J.
(dissenting): I dissent from the majority opinion and from the concurring opinion of Mr. Justice Hoch. The holding that the court had no jurisdiction of'the minerals in place, described in the instrument under which Magnolia claims, but did have jurisdiction of the same instrument to bar the surface rights provided for in the same instrument is a non sequitur, as contrary to sound reason as it is to law. Surely, if judgment in the tax foreclosure case had been in favor of Magnolia neither that company nor any party to the action would have contended that the court had no jurisdiction'to render the judgment. Jurisdiction of a court does not depend upon which of the parties received the favorable judgment.
Upon the question of the court’s jurisdiction in the tax foreclosure case, I concur in the dissenting opinion of Mr. Justice Thiele and in the analysis made therein of the cases relied upon to sustain the majority opinion, and will say no more on that point.
*146My dissent is directed to the holding in the majority opinion and in the concurring opinion of Mr. Justice Hoch that the right of plaintiff to maintain this action, in view of G. S. 1941 Supp., 79-2804b, was a matter not at issue in the trial court and hence should not be treated here. The statute in question reads:
“Legal or equitable actions or proceedings may be brought to open, vacate, modify or set aside any judgment rendered for taxes, interest and costs or any order of sale made under the provisions of section 19 [79-2803] hereof, or any sale made under the provisions of section 20 [79-2804] hereof but every such action or proceeding, including those brought on the grounds and in the manner prescribed by the code of civil procedure, must be commenced within six months after the date of the sale of the real estate, which was affected. by such judgment, order of sale or sale, was confirmed by the court. The provisions of this section shall apply to all judgments, orders of sale, and sales whether the purchaser at the foreclosure sale be the county or an individual.”
This was a part of the statute pertaining to tax foreclosure cases by a county, fixing a procedure different from that provided in the code of civil procedure, and fixed a limited time for bringing a suit of the character before us. This limitation of time became a condition precedent to bringing the suit. In short, it is the duty of the plaintiff in such an action to show either in his petition or date of its filing that this condition has been fulfilled. In this case the abstract shows that the petition was filed March 21, 1944. The petition sought to quiet plaintiff’s title, hence was an equitable action or proceeding and comes within the above statute. It is true the petition does not allege that plaintiff was in possession of the property, the title of which was sought to be quieted, as provided by G. S. 1935, 60-1801, nor did it attempt to allege defendant’s title, or what was defective about it, if anything. But we pass the effect of those omissions. Defendant in his answer alleged he was the owner of all of the quarter section of land “free and clear of any and all claims of plaintiff”; that he was in possession of the real property; that his ownership is based upon a sheriff’s deed dated October 8, 1942, and duly recorded October 15, 1942, and described the tax foreclosure proceedings which led up to the execution of the deed, and alleged:
“That by reason of the premises, the plaintiff has waived and become estopped from claiming any rights in said real estate which it might have at any time had; that any such claims could and should have been made in said tax foreclosure suit and proceedings, and any claims of plaintiff to any interest in said real estate were adjudicated in such proceeding, such adjudication having now become final.”
*147In its reply plaintiff, among other things, alleged:
“Plaintiff admits that defendant is the grantee of the sheriff’s deed recorded in Book F-2, page 230, in the office of the Register of Deeds of Stevens County, Kansas, and said sheriff’s deed was issued pursuant to proceedings in the district court of Stevens county, Kansas, entitled Board of County Commissioners of Stevens County v. Marian E. Joslin Andrews, et al., being case No. 3345, but specifically denies that said proceeding or said sheriff’s deed in any way affected the one-half interest in the minerals or other property and contract rights so owned and held by plaintiff and conveyed to it by said mineral deed.”
In its reply plaintiff further alleged that no service of summons was made upon Magnolia in the tax foreclosure case except notice by publication of summons in the newspaper. The principal question raised by Magnolia in its reply was the question of proper service of summons. The pleadings clearly demonstrate that this action was not filed until almost a year and six months after the tax deed to defendant was recorded. The record clearly shows on its face that the action was not brought within the time authorized by statute and that by reason thereof Magnolia “has waived and become es-topped” from claiming any interest in the property. That appeared in the pleadings in the trial court, just as it does here.
We pause to inquire: What more could defendant have done to raise the.question of plaintiff’s right to relief in this action? The concurring opinion of Mr. Justice Hoch makes it clear that the majority of the court regard G. S. 1941 Supp., 79~2804b, as a statute of limitations. This view is erroneous. A statute of limitations affords a personal right to a defendant. He may, if the facts warrant, take advantage of it, or he may not. There are people who decline to take advantage of a statute of limitations just as there are people who decline to go into bankruptcy although overwhelmed with debt, and people who will sell or mortgage their homestead in order to pay their debts. The statute here in question is not of that kind. It is a statute pertaining to tax matters which furnishes its own procedure (see Sherman County Comm’rs v. Alden, 158 Kan. 487, 492, 148 P. 2d 509, and authorities there cited) and grants the party who wishes to question the- regularity or validity of the tax foreclosure proceedings a limited time in which to bring an action for that purpose; hence it is not governed by the general rule applicable to statutes of limitation. It goes to the right to maintain the action as distinct from procedure therein. This is clearly pointed out by the general authorities.
*148In 34 Am. Jur. 16, the rule is thus stated:
“A statute of limitations should be differentiated from conditions which are annexed to a right of action created by statute. A statute which in itself creates a new liability, gives an action to enforce it unknown to the common law, and fixes the time within which that action may be commenced, is not a statute of limitations. It is a statute of creation, and the commencement of the action within the time it fixes is an indispensable condition of the liability and of the action which it permits. The time element is an inherent element of the right so created, and the limitation of the remedy is a limitation of the right. Such a provision will control, no matter in what form the action is brought. The statute is an offer of an action on condition that it be commenced within the specified time. If the offer is not accepted in the only way in which it can be accepted, by a commencement of the action within the specified time, the action and the right of action no longer exist, and the defendant is exempt from liability. . . .” (Citing, among other cases, Courtney v. Staudenmayer, 56 Kan. 392, 43 Pac. 758, and Rodman v. Missouri P. R. Co., 65 Kan. 645, 70 Pac. 642.)
To the same effect see 37 C. J. 686 and the many cases collected by the annotator in 77 A. L. R. 1050.
Our own decisions are in harmony with the rule stated in the general authorities. Perhaps we have had more occasion to apply it in the statute providing for recovery of damages for wrongful death, a cause of action unknown to the common law.
The rule is well stated in 25 C. J. S. 1158, as follows:
“Provisions in death statutes fixing the time within which suit must be brought are usually considered to be conditions on the right of action, and ordinary rules affecting the operation of general statutes of limitation are inapplicable unless made applicable by the statute. It is otherwise in the case of provisions considered as'pure statutes of limitation.” (Citing Bowles v. Portelance, 145 Kan. 940, 67 P. 2d 419, and other cases.)
Others of our cases to the same effect are cited in the Bowles case (p. 941), to which may be added Hamilton v. H. & St. J. Rld. Co., 39 Kan. 56, 18 Pac. 57.
I think the only proper judgment for this court to render in this case is to reverse the judgment’of the court below with directions to dismiss the action.
Thiele and Parker, JJ., concur in the above dissenting opinion.